



Exhibit 10.1


AMENDMENT NO. 8 TO CREDIT AGREEMENT


AMENDMENT NO. 8 TO CREDIT AGREEMENT, dated as of June 26, 2019 (this
“Amendment”), to the Amended and Restated Credit Agreement dated as of February
14, 2017 (as amended by Amendment No. 1 to Credit Agreement dated as of March
31, 2017, Amendment No. 2 to Credit Agreement dated June 2, 2017, Amendment No.
3 to Credit Agreement dated February 5, 2018, Amendment No. 4 to Credit
Agreement dated March 6, 2018, Amendment No. 5 to Credit Agreement dated May 24,
2018, Amendment No. 6 to Credit Agreement dated as of July 5, 2018, Amendment
No. 7 to Credit Agreement dated as of February 6, 2019, and as otherwise
amended, supplemented and modified from time to time, the “Credit Agreement”)
among NGL Energy Partners LP, a Delaware limited partnership (“Parent”), NGL
Energy Operating LLC, a Delaware limited liability company (“Borrowers’ Agent”),
each subsidiary of the Parent identified as a “Borrower” under the Credit
Agreement (together with the Borrowers’ Agent, each, a “Borrower” and
collectively, the “Borrowers”), each subsidiary of Parent identified as a
“Guarantor” under the Credit Agreement (together with the Parent, each, a
“Guarantor” and collectively, the “Guarantors”) Deutsche Bank AG, New York
Branch, as technical agent (in such capacity, together with its successors in
such capacity, the “Technical Agent”) and Deutsche Bank Trust Company Americas
(“DBTCA”), as administrative agent for the Secured Parties (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) and
as collateral agent for the Secured Parties (as defined below) (in such
capacity, together with its successors in such capacity, the “Collateral Agent”)
and each financial institution identified as a “Lender” or an “Issuing Bank”
under the Credit Agreement (each, a “Lender” and together with the Technical
Agent, the Administrative Agent and the Collateral Agent, the “Secured
Parties”).
RECITALS
WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and
WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to them in
the Credit Agreement.


2.Amendment to Section 1.1 (Certain Defined Terms) of the Credit Agreement. The
term “Intercreditor Agreement” as such term is defined in Section 1.1 of the
Credit Agreement is hereby amended by deleting such defined term in its entirety
and inserting in lieu thereof the following:


“means (i) the Collateral Agency and Intercreditor Agreement dated as of the
date hereof among the Collateral Agent, the holders of the Senior Notes party
thereto, and the Credit Parties, and (ii) any other intercreditor agreement
entered into in connection with Permitted Term Indebtedness that the
Administrative Agent has been authorized to enter by each Secured Party pursuant
to Section 10.25 of this Agreement.”
3.Amendment to Section 7.2(b) (Liens) of the Credit Agreement. Section 7.2(b) of
the Credit Agreement is hereby amended by deleting such provision in its
entirety and inserting in lieu thereof the following:


“(b)  Liens against the Collateral in favor of the Collateral Agent as security
for the Obligations and the Permitted Term Indebtedness;”
4.Representations and Warranties; No Default. To induce the Lenders to enter
into this Amendment, each Credit Party that is a party hereto (by delivery of
its respective counterpart to this Amendment) hereby (i) represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment, its representations and warranties contained in the Credit Agreement
and other Loan Documents are true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
were true and correct in all material respects as of such earlier date);
(ii) represents and warrants to the Administrative Agent and the Lenders that it
(x) has the requisite power and authority to make, deliver and perform this
Amendment; (y) has taken all necessary corporate, limited liability company,
limited partnership or other action to authorize its execution, delivery and
performance of this Amendment, and (z) has duly executed and delivered





--------------------------------------------------------------------------------






this Amendment and (iii) certifies that no Default or Event of Default has
occurred and is continuing under the Credit Agreement (after giving effect to
this Amendment) or will result from the making of this Amendment.


5.Effectiveness of Amendments. This Amendment shall become effective upon the
first date on which each of the following conditions has been satisfied:


(a)Amendment Documents. The Administrative Agent shall have received this
Amendment, duly executed and delivered by each of the Credit Parties, and by
Lenders constituting the Required Lenders.


(b)Proceedings and Documents. All corporate and other proceedings pertaining
directly to this Amendment and all documents, instruments directly incident to
this Amendment shall be satisfactory to the required Lenders and their
respective counsel and the Technical Agent shall have received all such
counterpart originals or certified or other copies of such documents as the
Technical Agent may reasonably request.


6.Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose, except as expressly
set forth herein, or a consent to any further or future action on the part of
any Credit Party that would require the waiver or consent of the Lenders. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


7.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
SUBSTANTIVE LAW OF THE STATE OF NEW YORK.


8.Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.


9.Headings. Section or other headings contained in this Amendment are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Amendment.


10.Guarantor Acknowledgement. Each Guarantor party hereto hereby (i) consents to
the modifications to the Credit Agreement contemplated by this Amendment and
(ii) acknowledges and agrees that its guaranty pursuant to Section 10.18 of the
Credit Agreement is, and shall remain, in full force and effect after giving
effect to the Amendment.


[Signature Pages Follow]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


BORROWERS’ AGENT AND BORROWER:




NGL ENERGY OPERATING LLC,
a Delaware limited liability company






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President







PARENT:




NGL ENERGY PARTNERS LP,
a Delaware limited partnership, in its capacity as Parent and as Guarantor






By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------







GUARANTORS:
ANTICLINE DISPOSAL, LLC
CENTENNIAL ENERGY, LLC
CENTENNIAL GAS LIQUIDS ULC
CHOYA OPERATING, LLC
GRAND MESA PIPELINE, LLC
NGL CRUDE CUSHING, LLC
NGL CRUDE LOGISTICS, LLC
NGL CRUDE TERMINALS, LLC
NGL CRUDE TRANSPORTATION, LLC
NGL ENERGY EQUIPMENT, LLC
NGL ENERGY FINANCE CORP.
NGL ENERGY HOLDINGS II, LLC
NGL ENERGY LOGISTICS, LLC
NGL ENERGY OPERATING LLC
NGL ENERGY PARTNERS LP
NGL LIQUIDS, LLC
NGL MARINE, LLC
NGL MILAN INVESTMENTS, LLC
NGL SOUTH RANCH, INC.
NGL SUPPLY TERMINAL COMPANY, LLC
NGL SUPPLY WHOLESALE, LLC
NGL WATER PIPELINES, LLC
NGL WATER SOLUTIONS, LLC
NGL WATER SOLUTIONS DJ, LLC
NGL WATER SOLUTIONS EAGLE FORD, LLC
NGL WATER SOLUTIONS - ORLA SWD, LLC
NGL WATER SOLUTIONS PERMIAN, LLC
TRANSMONTAIGNE LLC
TRANSMONTAIGNE PRODUCT SERVICES LLC
TRANSMONTAIGNE SERVICES LLC




By:
/s/ Robert W. Karlovich III

Name:
Robert W. Karlovich III

Title:
Chief Financial Officer and Executive Vice President



Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------







SECURED PARTIES:


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent






By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director





By:
/s/ Laureline De Cichana

Name:
Laureline De Cichana

Title:
Director







DEUTSCHE BANK AG, NEW YORK BRANCH,
as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent






By:
/s/ Shai Bandner

Name:
Shai Bandner

Title:
Director





By:
/s/ My Nguyen

Name:
My Nguyen

Title:
Analyst









Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as a Lender






By:
/s/ Jason S. York

Name:
Jason S. York

Title:
Authorized Signatory







BNP PARIBAS,
as a Lender and Issuing Bank






By:
Name:
Title:




By:
Name:
Title:    






PNC BANK, NATIONAL ASSOCIATION
as a Lender






By:
/s/ Stephen Monto

Name:
Stephen Monto

Title:
SVP







BARCLAYS BANK PLC,
as a Lender






By:
/s/ Jake Lam

Name:
Jake Lam

Title:
Assistant Vice President



Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender






By:
/s/ Darrell Holley

Name:
Darrell Holley

Title:
Managing Director





By:
/s/ Anna C. Ferreira

Name:
Anna C. Ferreira

Title:
Vice President







TORONTO DOMINION BANK, NEW YORK BRANCH,
as a Lender






By:
/s/ Brian MacFarlane

Name:
Brian MacFarlane

Title:
Authorized Signatory







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender






By:
/s/ Emily Board

Name:
Emily Board

Title:
Vice President







MIZUHO BANK, LTD.,
as a Lender






By:
/s/ Donna DeMagistris

Name:
Donna DeMagistris

Title:
Authorized Signatory



Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender






By:
Name:
Title:




By:
Name:
Title:






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender






By:
/s/ Nupur Kumar

Name:
Nupur Kumar

Title:
Authorized Signatory





By:
/s/ Christopher Zybrick

Name:
Christopher Zybrick

Title:
Authorized Signatory







GOLDMAN SACHS BANK USA,
as a Lender






By:
/s/ Jamie Minieri

Name:
Jamie Minieri

Title:
Authorized Signatory







MACQUARIE BANK LIMITED,
as a Lender






By:
/s/ Robert McRobbie

Name:
Robert McRobbie

Title:
Division Director

    




By:
/s/ Robert Trevena

Name:
Robert Trevena

Title:
Division Director





Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------





RAYMOND JAMES BANK, N.A.,
as a Lender






By:
/s/ Jason Williams

Name:
Jason Williams

Title:
Vice President







CITIZENS BANK, N.A.,
as a Lender






By:
/s/ Scott Donaldson

Name:
Scott Donaldson

Title:
Senior Vice President





Signature Page to Amendment No. 8 to Credit Agreement